994 A.2d 1078 (2010)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Shawney PERRY, Respondent.
No. 95 EAL 2008.
Supreme Court of Pennsylvania.
May 5, 2010.

ORDER
PER CURIAM.
AND NOW, this 5th day of May, 2010, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
(1) "Whether the Superior Court failed to apply the proper standard of review under Commonwealth v. Walls, 592 Pa. 557, 926 A.2d 957 (2007), when it vacated the judgment of sentence of 2 ½ to 5 years' imprisonment imposed for a violation of the Uniform Firearms Act?"